DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
In response to the Restriction Requirement dated 09/19/2022, Applicant hereby elects Group I, claims 1-14, without traverse.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “a preconditioning stage, a machine learning stage ” (as cited in claims 8) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification cites such units are functional steps and executed by a computer processors. (See[0032], current application discloser).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Considering Prong 1 of the 101 analysis, the claim 1 recites mental steps that is used to” 1. A method for rendering a characteristic for a set of particles measured while passing through a measurement volume of a particle measurement system, the method comprising: acquiring a raw particle data for the set particles passing through the measurement volume of the particle measurement system, where the raw particle data comprises a set of raw particle records and each of one of the raw particle records includes a particle data content; preconditioning the particle data content of the set of raw particle records to render a conditioned input data; and processing, the conditioned input data to render an output characteristic parameter value for the set of particles.’”. Considering Prong 1 of the 101 analysis, the limitations in claim 1 recites an abstract idea, in particular a mental process, a set of concepts that may be performed in the human mind (such may include using storing data Identify with their characteristics ) .    
Thus, the claim recites a sets of mental steps. Which for the Prong 1 of the eligibility test, this is identified as judicial exception and the judicial exception is not integrated into a practical application because the claim does not recite any additional elements. 
Claim does not provide an “Inventive Concept” because as discussed with respect to Step 2A Prong Two, claim only directed to mental steps based result, there is no the additional element  in the claim and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application at Prong 2.  The recitation of the machine learning stage is a computer components which are recited at a high level of generality in the field of invention and are merely invoked as tools to perform output characteristic parameter. Simply implementing the abstract idea on a generic computer is not a practical  application of the abstract idea
Another consideration is whether the claim as a whole constitutes an improvement to some technology or technical field.  It is not sufficient to generally link the use of the abstract idea to a particular technological environment or field of use.  (This distinction is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  In contrast, the claimed invention in Parker v Flook merely established a general link between the recited abstract idea and the particular technological environment or field of use of hydrocarbon processing, without reciting a particular technological process which was being improved.)    There is no context provided in the claim which would limit the claim to a particular practical application of the abstract idea, rather than simply monopolizing the abstract idea across all possible particular industries.  
Based on these considerations, the additional elements in the claims do not appear to integrate the abstract idea into a practical application at Prong 2.  Instead, the claim would tend to monopolize the abstract idea itself.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claims to amount to significantly more than the abstract idea itself.  The considerations in this case are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claims do not amount to significantly more than the abstract idea.
Similar analysis of the other claims reach the same conclusion.  Dependent claims 2-7 recite further details of abstract idea of mental steps. Therefore, Dependent Claims 2-7 recite further details of abstract idea of mental steps as cited in Claim 1, without any practical application and inventive concepts and thus Claims are ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Ashcroft et al .(US2017/0242234 ).

Regarding Claim 1. Ashcroft  teaches a method for rendering a characteristic for a set of particles ([0009]: a method for characterizing at least one particle from a fluid sample) measured while passing through a measurement volume of a particle measurement system including a machine learning stage, the method comprising ([0009],[0059] and [0067]):
acquiring a raw particle data for the set particles passing through the measurement volume of the particle measurement system, where the raw particle data comprises a set of raw particle records and each of one of the raw particle records includes a particle data content (illuminating the at least one particle at an oblique angle; and imaging the illuminated at least one particle: [0009]);
preconditioning the particle data content of the set of raw particle records to render a conditioned input data (every image can really be an averaged image consisting of 1 or more repeats at the same exposure: [0067]); and
processing, by the machine learning stage, the conditioned input data to render an output characteristic parameter value for the set of particles (high accuracy classification of particles imaged on a filter can be achieved by applying machine learning algorithms to data collected on the particles: [0059]).

Regarding Claim 6. Ashcroft  further  teaches the processing, by the machine learning stage, further comprises rendering a numeric physical description([0008], [0059], [0067]).

Regarding Claim 7. Ashcroft  further  teaches the particle measurement is an optical measurement ([0008]-[0009]).

Regarding Claims 8 and 13-14: Claims 8 and 13-14 are substantially the same as claims 1 and 6-7 and therefore, rejected for the same as noted for claims 1 and 6-7. Ashcroft further teaches a sensor that generates a raw particle data (180(168): fig. 1C, [0009], [0050]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashcroft et al .(US2017/0242234 ) in view of  Yao (US 2020/0082198).

Regarding Claims 2 and 9. Ashcroft  further  teaches the machine learning stage comprises an artificial neural network (convolutional neural networks:[0008], [0059]).
Ashcroft does not explicitly teach an artificial neural network comprising a topology and a set of weights.
However, Yao teaches an artificial neural network comprising a topology and a set of weights ([0144]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified  invention of Ashcroft, an artificial neural network comprising a topology and a set of weights, as taught by Yao, so as to minimize the error in compact and inexpensive way ([0144]).

Regarding Claims 3 and 10. Yao further teaches setting values for ones of the set of weights (adjusting the weights: [0144]).

Regarding Claims 4 and 11. Yao further teaches comprising changing the topology (feedforward network topology: [0143]-[0144]).

Regarding Claims 5 and 12. Yao further teaches processing, by the machine learning stage, further comprises rendering a confidence factor for the output characteristic parameter(minimize error: [0143]-[0144]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Liang et al. (US 11,003,994)disclose A fully-connected neural network module can have the following local topology parameters—number of neurons in a given neuron layer, number of neuron layers in the fully-connected neural network, and interconnections and interconnection weights between the neurons in the neural network. In implementations, two modules that have a same set of hyperparameters, but different values for some of the hyperparameters are considered to belong to the same type.
b) Manauton et al. (10,458,990) disclose the camera generates a single image showing fluorescence of the particles with white light enhancing the fluorescent light within the particle and filling in the entire volume of a spore defined by its outline, perimeter, or boundary.
c) Gavranovic et al. (US 2019/0325270) disclose the taught AI device to comprise configuration data, for example topology information and weight values for nodes of a neural network, which characterize the properties with respect to the input and output data of the AI device. In this respect, the proposed methods could comprise the step of: storing configuration data of the AI device.
d) Solomon(US 2004/0162638) disclose the taught AI device to comprise configuration data, for example topology information and weight values for nodes of a neural network, which characterize the properties with respect to the input and output data of the AI device. In this respect, the proposed methods could comprise the step of: storing configuration data of the AI device.
e) Coveney et al. (US 6,009,419) disclose The topology, the connection weights and the activation levels are together called the internal representation of the neural network.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/           Primary Examiner, Art Unit 2857